FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                             FOR THE TENTH CIRCUIT                         September 15, 2017
                         _________________________________
                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,
                                                       Nos. 17-7012 & 17-7013
v.                                                 (D.C. No. 6:91-CR-00051-JHP-1)
                                                             (E.D. Okla.)
WALTER ELIYAH THODY,

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HARTZ, McKAY, and MATHESON, Circuit Judges.
                  _________________________________

      Pro se appellant Walter Thody challenges his convictions for crimes he

committed in 1991. The district court dismissed the underlying matter for violation

of the court’s valid order to restrict abusive filings. The district court’s judgment is

affirmed. Mr. Thody’s motion to proceed in forma pauperis (IFP) on appeal is

denied.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                              FILING RESTRICTIONS

      This court has twice rejected Mr. Thody’s post-conviction attempts to overturn

his 1991 conviction. United States v. Thody, 460 F. App’x 776 (10th Cir. 2012);

United States v. Thody, 569 F. App’x 592 (10th Cir. 2014). In the latter appeal, this

court denied the government’s request to impose filing restrictions on Mr. Thody,

finding them unnecessary because the district court had imposed restrictions.

569 F. App’x at 593 n.2. We now determine that filing restrictions are appropriate in

light of the appeals noted above and Mr. Thody’s continued and repeated violations

of the district court’s filing restrictions entered December 18, 2013.

      Consequently, we impose restrictions on his filings in this court, whether or

not he pays a full filing fee. The filing restrictions apply to further appeals from the

district court’s denial of post-conviction motions in his underlying criminal case,

district court case No. CR-91-51-1, convictions affirmed on appeal, United States v.

Thody, No. 92-7013, 978 F.2d 625 (10th Cir. 1992). Mr. Thody is enjoined from

proceeding as an appellant or a petitioner without the representation of a licensed

attorney admitted to practice in this court, unless he first obtains permission to

proceed pro se. To do so, he must take the following steps:

      1. File a petition with the clerk of this court requesting leave to file a pro se

proceeding;

      2. Include in the petition the following information:




                                            2
               a. A list, by case name, number, and citation where applicable, of all

proceedings currently pending or filed previously in this court by Mr. Thody, with a

statement indicating the current status or disposition of each proceeding;

               b. A list apprising this court of all outstanding injunctions, contempt

orders, or other judicial directions limiting his access to state or federal court,

including orders and injunctions requiring him to be represented by an attorney; said

list to include the name, number, and citation, if applicable, of all such orders and

injunctions;

       3. File with the clerk a notarized affidavit, in proper legal form, which recites

the issues he seeks to present, including a particularized description of the order or

ruling being challenged and a short statement of the legal basis asserted for the

challenge. The affidavit must also certify, to the best of his knowledge, that the legal

arguments advanced are not frivolous or made in bad faith; that they are warranted by

existing law or a good faith argument for the extension, modification, or reversal of

existing law; that the appeal or other proceeding is not interposed for any improper

purpose; and that he will comply with all federal appellate rules and local rules of

this court.

       These documents shall be submitted to the clerk of this court, who shall

forward them to the court for review to determine whether to permit the pro se appeal

or other proceeding. Without the court’s approval, the matter will not proceed. If the

court approves the submission, an order will be entered indicating that the matter


                                             3
shall proceed in accordance with the Federal Rules of Appellate Procedure and the

Tenth Circuit Rules. Only at that juncture will the appeal or other proceeding

formally be filed in this court.

       Mr. Thody shall have ten days from the date of this order and judgment to file

written objections, limited to fifteen pages, to these proposed restrictions. Unless

this court orders otherwise upon review of any objections, the restrictions shall take

effect twenty days from the date of this order and judgment and shall apply to any

matter filed by Mr. Thody with this court after that time.

                                   CONCLUSION

       The district court’s judgment dismissing the underlying matter is affirmed.

Mr. Thody’s IFP motion is denied. He has not offered “a reasoned, nonfrivolous

argument on the law and facts in support of the issues raised on appeal.” McIntosh v.

U.S. Parole Comm’n, 115 F.3d 809, 812 (10th Cir. 1997) (internal quotation marks

omitted). Therefore, immediate payment of the unpaid balance of the appellate filing

fee is due. The filing restrictions set forth herein shall be imposed upon Mr. Thody

unless this court orders otherwise upon review of timely filed written objections.


                                            Entered for the Court


                                            Monroe G. McKay
                                            Circuit Judge




                                           4